Citation Nr: 1706566	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  14-28 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1960 to December 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that this matter must be remanded for further development before a decision may be made on the merits.

The Veteran asserts that he has bilateral hearing loss that is due to in-service exposure to noise from artillery fire.  See, e.g., January 2017 Board hearing transcript.  He reports that, in one specific instance, two tank cannons fired simultaneously on either side of him.  He has noticed hearing loss since that time.  See id.  The Veteran's statements are consistent with the circumstances of his service, to include his specialty as an armor crewman, and are not contradicted by any evidence of record.  Therefore, they are considered credible.  See 38 U.S.C.A. § 1154(a) (West 2014).  In addition, his service treatment records include a November 1960 report of medical examination for separation from active service reflecting a whispered voice score of 15 out of 15, but do not include any audiometric testing results.  Furthermore, the Veteran testified at the January 2017 Board hearing and at an April 2014 RO hearing that, following his active service, he worked as a forklift operator in a "nice and quiet" environment.  He also reported at a February 2013 VA audiology consultation that he had recreational noise exposure from lawn equipment, but that he used hearing protection during the exposure.

The Veteran was afforded a VA audiology examination in May 2013.  The May 2013 VA audiology examination report reflects that the Veteran has a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2016).  The VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  She noted the Veteran's in-service noise exposure, to include the specific instance described above.  However, she concluded that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  As a rationale for that conclusion, the examiner explained that, although the Veteran reported noise exposure while in military service, there is no audiometric threshold hearing evaluations included in the Veteran's enlistment and separation documentation.  In addition, the Veteran has a history of civilian occupational noise exposure.  Furthermore, the hearing loss may be due to presbycusis or another condition given the rapid progression in his hearing loss when looking at audiometric testing from 2011 to 2013.

In September 2013, the May 2013 VA examiner provided an addendum opinion.  In the addendum opinion, she again concluded that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  As a rationale for that conclusion, she explained, "There were no hearing audiometric separation records available for review in the medical records provided, and therefore I am unable to provide medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation as there are other contributors to the Veteran's current hearing sensitivity like presbycusis and civilian occupational noise exposure."

Under applicable law, the absence of in-service evidence of a hearing loss disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In addition, VA may not simply disregard lay evidence because it is unaccompanied by medical evidence, see Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  In this case, the Veteran's has presented competent and credible evidence of in-service acoustic trauma.  The VA audiology examiner based her conclusion that an etiology opinion could not be provided without resorting to speculation largely on the fact that the Veteran's service treatment records do not include audiometric test results.  In her rationale, the examiner did not acknowledge the Veteran's competent and credible reports of in-service noise exposure or explain why in-service audiometric testing results are required to determine whether the Veteran's hearing loss was incurred in active service or is otherwise etiologically related to his active service.

In addition, the examiner referenced civilian and occupational noise exposure as possible contributors to the Veteran's current hearing loss, but did not specify the types of civilian and occupational noise to which the Veteran was exposed.  Given the Veteran's assertions that he performed his civilian occupation in a quiet environment and that he used hearing protection while operating lawn equipment, the Board finds that the record does not clearly refect that the Veteran was exposed to significant civilian and/or occupational noise, as indicated by the VA audiology examiner.

In view of the foregoing, the Board finds that the VA audiology examiner's opinions are inadequate for decision-making purposes.  Therefore, the matter must be remanded so that an adequate VA addendum opinion may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the record and a copy of this remand to the examiner who conducted the May 2013 VA audiology examination and provided the September 2013 VA addendum opinion or, if that examiner is not available, to a similarly qualified VA clinician for preparation of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such an examination should be scheduled.

Following review of the record, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss is caused by or otherwise etiologically related to his active service, to include in-service noise exposure.

The examiner must note that, under applicable law, the absence of in-service evidence of a hearing loss disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, the fact that there are no in-service audiometric test results of records does not necessary render the opinion requested impossible to provide with resort to mere speculation.  In this case, the Veteran is considered competent and credible in his contention that he was exposed to noise from artillery fire during active service, to include his account of being knocked to the ground when two cannons fired simultaneously on either side of him.  The opinion provided therefore should reflect consideration of whether, given the in-service noise exposure and the Veteran's specific descriptions of his service, the evidence establishes that the Veteran's hearing loss was incurred in active service or is otherwise etiologically related to his active service.  See 38 C.F.R. § 3.303(d) (2016).

If an opinion cannot be provided without resort to mere speculation, such must be noted and fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

If the examiner determines that the Veteran's hearing loss is attributable, in whole or in part, to civilian and/or occupational noise exposure, then the examiner must provide a description of that civilian and/or noise exposure.  The examiner should note that the Veteran has indicated that he performed his work as a forklift operator in a quiet environment and that he used hearing protection while using lawn equipment.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

2.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




